DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 8/31/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the parent has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 8/31/21 have been fully considered but they are not persuasive. 

The applicant argues Kim et al. has an earliest priority date of February 15, 2011 through US Prov. App No. 61/442,985. Among applications, the present application claims the priority of US Prov. App No. 61/389,721, filed October 5, 2010, which fully supports the claimed invention. Thus, the earliest date Kim et al. is not before the effective filing date of the present application, and Kim et al. 


“wherein the power headroom report includes a first two consecutive bytes and a second two consecutive bytes,
wherein six bits of a preceding byte of the first two consecutive bytes include the power headroom for the first cell,
 	wherein six bits of a subsequent byte of the first two consecutive bytes include the maximum transmission power for the first cell,
 	wherein six bits of a preceding byte of the second two consecutive bytes include the power headroom for the second cell, and
wherein six bits of a subsequent byte of the second two consecutive bytes include the maximum transmission power for the second cell.” 
as claimed by the independent claims. The application is therefore not eligible for the priority date of the listed provisional application. A copy of US Prov. App No. 61/389,721 is included.



is not prior art under 35 U.S.C. § 102 for this application. Accordingly, Applicant respectfully submits that the rejection should be withdrawn.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 21 - 39 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kim et al. (US Publication 2012/0207112) disclosed in prov. 61/442,985.
Regarding claims 21, 27,  and 33 , Kim teaches an apparatus and a method of transmitting a power headroom report in a wireless communication system supporting carrier aggregation, the method being performed by a user equipment 
 	obtaining a power headroom for a first cell based on a maximum transmission power for the first cell; (i.e. fig. 8 shows a UE may determine the max transmission power for each cell (810, 815) and may calculate a PH for each serving cell based on the max power of each cell (825); see paragraphs 86 - 92)
 	obtaining a power headroom for a second cell based on a maximum transmission power for the second cell; (i.e. fig. 8 shows a UE may determine the max transmission power for each cell (810, 815) and may calculate a PH for each serving cell based on the max power of each cell (825); see paragraphs 86 - 92)
and
 	transmitting the power headroom report to a base station, (i.e. fig. 8 shows the UE may transmit an extended power headroom MAC control element (PHR MAC CE) to a base station (825, 835); see paragraphs 92 - 95)
 	wherein the power headroom report includes a first two consecutive bytes and a second two consecutive bytes, (i.e. fig. 7 shows the PHR MAC CE may 
 	wherein six bits of a preceding byte of the first two consecutive bytes include the power headroom for the first cell, (i.e. fig. 7 shows six bits of the first preceding byte (745) of first 2 consecutive bytes may include a PH for first cell; see paragraphs 78 - 81)
 	wherein six bits of a subsequent byte of the first two consecutive bytes include the maximum transmission power for the first cell, (i.e. fig. 7 shows six bits of the first subsequent byte (755) may include a max power for first cell; see paragraphs 78 - 81)
 	wherein six bits of a preceding byte of the second two consecutive bytes include the power headroom for the second cell, (i.e. fig. 7 shows six bits of the  preceding byte (760) of the second 2 consecutive bytes may include a PH for a second cell; see paragraphs 78 - 81)
and
 	wherein six bits of a subsequent byte of the second two consecutive bytes include the maximum transmission power for the second cell. (i.e. fig. 7 shows six bits of the  subsequent byte (765) of the second 2 consecutive bytes may include a max power for second cell; see paragraphs 78 - 81)
Regarding claims 22, 28, and 34, Kim teaches the method of claim 21, wherein the power headroom for the first cell is obtained based on a physical uplink shared channel (PUSCH) power. (i.e. fig. 7 shows the PH is calculated based upon a PUSCH power; see paragraphs 80, 81)
Regarding claims 23, 29, and 35, Kim teaches the method of claim 21, wherein the power headroom for the first cell is obtained based on a physical uplink shared channel (PUSCH) power and a physical uplink control channel (PUCCH) power. (i.e. the calculation for the PH for the pcell may utilize (shared channel) PUSCH and (control channel) PUCCH powers when simultaneous transmission is supported; see paragraphs 81, 102, 108)
Regarding claims 24, 30, and 36, Kim teaches the method of claim 21, wherein the power headroom for the second cell is obtained based on a physical uplink shared channel (PUSCH) power. (i.e. the calculation of PH for the scell may be based upon PUSCH power; see paragraphs 54 – 62, 81)
Regarding claims 25, 31, and 37, Kim teaches the method of claim 21, wherein the power headroom report is transmitted via a medium access control (MAC) message. (i.e. the power headroom report (PHR) is transmitted as a PHR MAC Control Element; see paragraphs 73, 77 - 79)
Regarding claims 26, 32, and 38, Kim teaches the method of claim 21, wherein: the first cell is a primary cell used for initial connection establishment or connection reestablishment; and the second cell is a cell other than the primary cell. (i.e. fig. 7 shows an extended PHR MAC CE which supports multiple serving cells including a primary and secondary cell, in which a pcell is defined as the initially connected cell; see paragraphs 54, 81)
Regarding claims 39, Kim teaches a base station (BS) configured to receive a power headroom report in a wireless communication system supporting carrier aggregation, the BS comprising: (i.e. fig. 5 shows a cellular system supporting carrier aggregation comprising signaling between a UE and an ENodeB wherein the UE may transmit a PHR to the ENB )
 	a transceiver; and a processor operatively connected to the transceiver, the processor being configured to: control the transceiver to receive the power headroom report from a user equipment, (i.e. fig. 8 shows a UE may determine the max transmission power for each cell (810, 815) and may calculate a PH for each serving cell based on the max power of each cell (825); see paragraphs 86 - 92) (i.e. fig. 8 shows the UE may transmit an extended power headroom MAC control element (PHR MAC CE) to a base station (825, 835); see paragraphs 92 - 95)

 	wherein six bits of a preceding byte of the first two consecutive bytes include a power headroom for the first cell, (i.e. fig. 7 shows six bits of the first preceding byte (745) of first 2 consecutive bytes may include a PH for first cell; see paragraphs 78 - 81)
 	wherein six bits of a subsequent byte of the first two consecutive bytes include a maximum transmission power for the first cell, (i.e. fig. 7 shows six bits of the first subsequent byte (755) may include a max power for first cell; see paragraphs 78 - 81)
 	wherein six bits of a preceding byte of the second two consecutive bytes include a power headroom for the second cell, (i.e. fig. 7 shows six bits of the  preceding byte (760) of the second 2 consecutive bytes may include a PH for a second cell; see paragraphs 78 - 81) and
 	wherein six bits of a subsequent byte of the second two consecutive bytes include a maximum transmission power for the second cell; (i.e. fig. 7 shows six 
 	allocate a resource to the user equipment based on the power headrooms and the maximum transmission powers included in the power headroom report. (i.e. fig. 5 shows the base station (ENodeB) may allocate uplink scheduling as a result of receiving the PHR from the UE (545); see paragraphs 82, 83)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
November 4, 2021Primary Examiner, Art Unit 2471